Exhibit 10.5

WAIVER AGREEMENT

This Waiver Agreement (this “Waiver Agreement”) is entered into as of August 19,
2014, by and among (i) SILICON VALLEY BANK, a California corporation with a loan
production office located at 555 Mission St., Suite 900, San Francisco,
California 94105 (“Bank”), and (ii) REAL GOODS ENERGY TECH, INC., a Colorado
corporation (“Real Goods Energy”), REAL GOODS TRADING CORPORATION, a California
corporation (“Real Goods Trading”), ALTERIS RENEWABLES, INC., a Delaware
corporation (“Alteris”) and REAL GOODS SYNDICATED, INC., a Delaware corporation
(“Syndicated”), MERCURY ENERGY, INC., a Delaware corporation (“Mercury”), REAL
GOODS SOLAR, INC. – MERCURY SOLAR, a New York corporation (“Mercury Solar”),
ELEMENTAL ENERGY, LLC, a Hawaii limited liability company (“Elemental”), and
SUNETRIC MANAGEMENT LLC, a Delaware limited liability company (“Sunetric”, and
together with Real Goods Energy, Real Goods Trading, Alteris, Syndicated,
Mercury, Mercury Solar and Elemental, individually and collectively, jointly and
severally, the “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 19, 2011,
evidenced by, among other documents, a certain Loan and Security Agreement,
dated as of December 19, 2011, as amended by a certain First Loan Modification
Agreement, dated as of August 28, 2012, as further amended by a certain Second
Loan Modification and Reinstatement Agreement, dated as of November 13, 2012, as
further amended by a certain Third Loan Modification Agreement, dated as of
March 27, 2013, as further amended by a certain Joinder and Fourth Loan
Modification Agreement, dated as of September 26, 2013, as further amended by a
certain Fifth Loan Modification Agreement, dated as of November 5, 2013, and as
further amended by a certain Joinder and Sixth Loan Modification Agreement,
dated as of June 6, 2014 (as amended, the “Loan Agreement”). Capitalized terms
used but not otherwise defined herein shall have the same meaning as in the Loan
Agreement.

2. DESCRIPTION OF COLLATERAL Repayment of the Obligations is secured by (i) the
Collateral as described in the Loan Agreement, (ii) that certain Security
Agreement, dated as of December 19, 2011, between the Secured Guarantor and Bank
(as amended, the “Security Agreement”), (ii) the “Intellectual Property
Collateral”, as such term is defined in that certain Intellectual Property
Security Agreement, dated as of September 26, 2013, by and between Bank and
Borrower, and (iii) the “Intellectual Property Collateral”, as such term is
defined in that certain Intellectual Property Security Agreement, dated as of
June 6, 2014, by and between Bank and Borrower (together with any other
collateral security granted to Bank, the “Security Documents”). Hereinafter, the
Loan Agreement, together with all other documents executed in connection
therewith evidencing, securing or otherwise relating to the Obligations shall be
referred to as the “Existing Loan Documents”.

3. ACKNOWLEDGMENT OF DEFAULTS; WAIVER. Borrower acknowledges that it is
currently in default under the Loan Agreement by its failure to comply with
(i) the Liquidity financial covenant contained in Section 6.9(a) of the Loan
Agreement for the compliance period ended June 30, 2014 and (ii) the minimum
EBITDA financial covenant contained in Section 6.9(b) of the Loan Agreement for
the compliance period ended June 30, 2014 (each and together, the “Existing
Default”). Bank hereby waives Borrower’s Existing Default for the compliance
period indicated above. Bank’s waiver of Borrower’s compliance with said
Existing Default shall apply only to the foregoing specific compliance period.
The Borrower hereby acknowledges and agrees that except as specifically provided
in this Section, nothing in this Section or anywhere in this Waiver Agreement
shall be deemed or otherwise construed as a waiver by the Bank of any of its
rights and remedies pursuant to the Existing Loan Documents, applicable law or
otherwise.

4. FEES. Borrower shall pay to Bank a waiver fee equal to Ten Thousand Dollars
($10,000), which fee shall be due and payable on the date hereof and shall be
non-refundable and deemed fully earned as of the date hereof. Borrower shall
also reimburse Bank for all legal fees and expenses incurred in connection with
the Existing Loan Documents and this Waiver Agreement.

5. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

6. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement and each other Loan
Document, and of all security or other collateral granted to the Bank, and
confirms that the indebtedness secured thereby includes, without limitation, the
Obligations.

 

1



--------------------------------------------------------------------------------

7. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

8. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Waiver Agreement, the terms of the
Existing Loan Documents remain unchanged and in full force and effect. Bank’s
agreement to modify the Existing Loan Documents pursuant to this Waiver
Agreement in no way shall obligate Bank to make any future modifications to the
Obligations. Nothing in this Waiver Agreement shall constitute a satisfaction of
the Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers of Existing Loan Documents, unless the party is expressly
released by Bank in writing. No maker will be released by virtue of this Waiver
Agreement.

9. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference.

10. COUNTERSIGNATURE. This Waiver Agreement shall become effective only when it
shall have been executed by Borrower and Bank.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

This Waiver Agreement is executed as of the date first written above.

BORROWER:

 

REAL GOODS ENERGY TECH, INC.     REAL GOODS SYNDICATED, INC. By:  

/s/ Anthony Dipaolo

    By:  

/s/ Anthony Dipaolo

Name:   Anthony M. Dipaolo     Name:   Anthony M. Dipaolo Title:   Chief
Financial Officer     Title:   Chief Financial Officer

 

REAL GOODS ENERGY TRADING CORPORATION     ALTERIS RENEWABLES, INC. By:  

/s/ Anthony Dipaolo

    By:  

/s/ Anthony Dipaolo

Name:   Anthony M. Dipaolo     Name:   Anthony M. Dipaolo Title:   Chief
Financial Officer     Title:   Chief Financial Officer

 

MERCURY ENERGY, INC.     ELEMENTAL ENERGY, LLC By:  

/s/ Anthony Dipaolo

    By:  

/s/ Anthony Dipaolo

Name:   Anthony M. Dipaolo     Name:   Anthony M. Dipaolo Title:   Chief
Financial Officer     Title:   Chief Financial Officer

 

REAL GOODS SOLAR, INC. – MERCURY SOLAR     SUNETRIC MANAGEMENT LLC By:  

/s/ Anthony Dipaolo

    By:  

/s/ Anthony Dipaolo

Name:   Anthony M. Dipaolo     Name:   Anthony M. Dipaolo Title:   Chief
Financial Officer     Title:   Chief Financial Officer

BANK:

 

SILICON VALLEY BANK By:  

/s/ Elisa Sun

Name:   Elisa Sun Title:   Vice President

Acknowledgment and Agreement:

The undersigned ratifies, confirms and reaffirms, all and singular, the terms
and conditions of a certain Second Amended and Restated Unconditional Guaranty
and a certain Second Amended and Restated Security Agreement, each dated as of
June 6, 2013, and each document executed in connection therewith, and
acknowledges, confirms and agrees that the Second Amended and Restated
Unconditional Guaranty, Second Amended and Restated Security Agreement and each
document executed in connection therewith shall remain in full force and effect
and shall in no way be limited by the execution of this Waiver Agreement, or any
other documents, instruments and/or agreements executed and/or delivered in
connection herewith.

 

REAL GOODS SOLAR, INC. By:  

/s/ Anthony Dipaolo

Name:   Anthony M. Dipaolo Title:   Chief Financial Officer

 

3